Citation Nr: 1415186	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to August
1976.  He also served in the Army Reserve from August 1976 to November 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)).

In January 2011, in March 2012, and in March 2013, the Board remanded the claims for additional development.
 
As the development has not been completed, the appeal is REMANDED to the RO via the Appeals Management Center (AMC or an Agency of Original Jurisdiction (AOJ)), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In response to the Board's remand of March 2013 for verification of the dates of active duty for training from 1976 to 1993, an Agency of Original Jurisdiction determined that the information requested was already of record.  
Although the record shows that the Veteran yearly accrued points for active duty for training during his reserve service, the Board is still unable to determine the critical dates of active duty for training.  And further development is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

On the claim of service connection for a back disability, the VA examination in 2013 is inadequate to decide the claim, and further development under the duty to assist is needed. 





On the claims of service connection for a bilateral hearing loss and for tinnitus, a decision is deferred until the development of the dates for active duty for training is completed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate custodian at the Department of Army for the Army Reserve Component copies of orders authorizing the Veteran's periods of active duty for training from 1976 to 1993.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(3).

2.  Ask the Veteran to submit any copies of orders authorizing periods of active duty for training from 1976 to 1993.

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  

Whether it is at least as likely as not (probability approximately 50 percent) that the current low back disability, degenerative disc disease and arthritis of the lumbar spine, is related to an injury, disease, or event during a period of active duty for training after August 1976 and to 1996.




In formulating the opinion the VA examiner is asked to consider the following: 
 
Records of the Reserve show that in September 1977, the Veteran complained of low back pain for two months, and the assessment was lumbosacral sprain.  On the Report of Medical Examination and Duty Status dated in March 1990, the examiner noted that the Veteran had chronic low back pain from spondylolisthesis, a congenital condition, and heavy lifting and straining were to be avoided.  On the Report of Medical History in June 1995, the Veteran indicated recurrent back pain and the examiner noted chronic lumbosacral muscle strain.  

Records of the Social Security Administration show that in February 1997 the Veteran had back surgery, which included a laminectomy at L5.  The records also show that in October 1998 the Veteran sprained his back at work lifting furniture.  X-rays in November 1998 showed degenerative disc disease of the lumbar spine and osteoarthritis of the lumbar spine.  

The Veteran's reservist duties included carpentry and masonry work, which required prolonged bending and heavy lifting.  

The Veteran's file must be made available to the VA examiner for review.  


4.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


